394 F.2d 618
NEWARK INSURANCE COMPANY, Appellant,v.Yvonne LEWIS, Appellee.
No. 25029.
United States Court of Appeals Fifth Circuit.
May 13, 1968.

Marcel Livaudais, Jr., George M. Leppert, New Orleans, La., Loeb & Livaudais, Stanley E. Loeb, New Orleans, La., for appellant.
Kent A. Russell, Frederick P. Heisler, Fiasconaro, Heisler, Windhorst & deLaup, New Orleans, La., for appellee.
Before BROWN, Chief Judge, DYER, Circuit Judge, and GARZA, District Judge.
PER CURIAM:


1
The controlling issue in this fall-in-the-parking-lot case is the sufficiency of the evidence to support the jury's verdict tested by a motion for judgment N.O.V. Since the briefs and oral argument conclusively showed that "there is a rational basis in the record for the jury's verdict," Helene Curtis Industries, Inc. v. Pruitt, 5 Cir. 1967, 385 F.2d 841, 850, we directed affirmance from the bench.


2
Affirmed.